Citation Nr: 1046943	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for tender scar, 
residuals of gunshot wound, left posterior thigh currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.  In the December 2005 rating decision, the 
RO granted service connection for PTSD with a 30 percent 
disability rating, effective from April 1, 2005 and continued the 
10 percent disability rating for tender scar, residuals of 
gunshot wound, left posterior thigh, effective from October 12, 
1977.  

The Board notes that the Veteran testified before the undersigned 
at a travel Board hearing at the Montgomery, AL, RO, in November 
2010.  The transcript of the hearing is of record and has been 
reviewed.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran suffers from 
restricted affect and anxious and depressed mood, problems 
sleeping, nightmares, flashbacks, irritability, inability to 
concentrate, hypervigilance, impairment of short term memory, 
exaggerated startle response, and passive suicidal and homicidal 
thoughts, but does not show that the symptomatology associated 
with the Veteran's service-connected PTSD more closely 
approximates occupational and social impairment with deficiencies 
in most areas or total occupational and social impairment due to 
such symptoms as:  obsessional rituals, illogical speech, 
impaired impulse control, spatial disorientation, inability to 
establish and maintain effective relationships, gross impairment 
in thought processes or communication; persistent delusions, 
grossly inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

2.  The Veteran's service-connected tender scar, residuals of 
gunshot wound, left posterior thigh, measure no larger than 1 
inch by 0.25 inch (4.5 cm by 1 cm); is not tender or painful on 
examination, is not unstable, or deep; and has not caused any 
limitation of motion or function of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but not 
greater, for the Veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2010).

2.  The criteria for a rating in excess of 10 percent, for tender 
scar, residuals of gunshot wound, left posterior thigh, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.31, 4.118, Diagnostic Codes 7801-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letter dated in April 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
Board notes that the Veteran was not provided this notice.  
Nevertheless, with regard to the issue of entitlement to an 
initial increased rating for PTSD, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied with regard to the issue of entitlement 
to an initial increased rating for PTSD.

With regard to the issue of entitlement to an increased rating 
for tender scar, residuals of gunshot wound, left posterior 
thigh, the Board notes that this is not an initial increased 
rating claim.  However, the Board finds that the failure to 
provide this notice is in no way prejudicial to the Veteran.  In 
this regard, the December 2005 rating decision explained why the 
Veteran was not afforded a higher disability rating under the 
pertinent rating criteria.  Furthermore, the Veteran has 
demonstrated knowledge of the elements necessary to establish a 
higher disability rating.  In addition, the Veteran's 
representative discussed the pertinent criteria during the 
November 2010 hearing.  See hearing transcript.  As such, the 
Veteran has actively participated in the processing of his claim 
and the evidence submitted in support of his claim has indicated 
familiarity with the requirements for the benefit sought on 
appeal.  Thus, the Board finds that the notice error is not 
prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the appellant 
that certain evidence (i.e., the missing information or evidence 
needed to substantiate the claim) was required and that the 
appellant should have provided it.); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The Board observes that the April 2005 letter was sent to the 
Veteran prior to the December 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the April 2005 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records and VA treatment records are associated with 
the claims folder. 

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
VA examinations in September 2005 and February 2010.  38 C.F.R. § 
3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Additionally, an examination for rating 
purposes should contain sufficient detail and reflect the whole 
recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  
The Board finds that the VA examinations and opinions obtained in 
this case are more than adequate, as they are predicated on a 
full reading of VA treatment records in the Veteran's claims 
file. The examiners consider all of the pertinent evidence of 
record and provide a complete rationale for the opinions stated, 
relying on and citing to the records reviewed and a thorough 
examination was provided with regard to the Veteran's increased 
rating claims.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination and opinion 
with respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's PTSD.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28.  As such, 
in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service- connected PTSD.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).
As discussed in the above Introduction, the Veteran was granted 
service connection for PTSD in December 2005 and assigned a 30 
percent disability rating, effective April 1, 2005, the date of 
his claim.  In evaluating this appeal, the Board has considered 
the propriety of this disability rating assignment.  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the Veteran's service- 
connected disability is sufficiently severe enough to warrant a 
50 percent rating for the entire appeal period.  As such, the 
Board will discuss the Veteran's PTSD symptomatology in relation 
to the applicable rating criteria for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  Under that diagnostic code, a 30 
percent rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2010).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology 
and its impact on his social and occupational functioning, the 
evidence of record contains a Global Assessment of Functioning 
(GAF) score.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, the 
Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

The Board has carefully reviewed the medical and lay evidence of 
record and concludes that the Veteran's service-connected PTSD 
was characteristic of impairment warranting a 50 percent 
disability rating, but not more for the entire appeal period.  

The Board notes that the competent medical evidence of record for 
the period of September 2005 to February 2010, including 
September 2005 and February 2010 VA examinations and a VA mental 
health note dated August 2005, shows that the Veteran's mental 
health examiners have routinely characterized his mood as 
depressed and his affect as restricted, and that the Veteran has 
difficulty dealing with his military experiences and anything 
that reminds him of his military experiences.  The Board notes 
that the Veteran suffers from nightmares and flashbacks that 
affect his ability to sleep and irritability issues when he has 
to interact with other people.  The Veteran has to take 
medication in order to sleep because his nightmares keep him 
awake. 

The Board notes that in the September 2005 and February 2010 VA 
examinations, as well as in the August 2005 VA mental health 
note, the examiners found that the Veteran suffers from a 
depressed and anxious mood with a restricted affect and some 
short-term memory issues.  Each examiner further notes that the 
Veteran suffers nightly from sleep deprivation issues resulting 
from recurrent nightmares.  Additionally it is noted that the 
Veteran suffers from flashbacks and must avoid any stimuli that 
reminds him of his experiences during the war.  The Veteran is 
easily agitated and has an exaggerated startle response 
especially in the presence of loud noises.  The Veteran generally 
avoids crowds and prefers to be alone due to nervousness and 
occasional panic attacks that cause hypervigilance.  While it is 
acknowledged that the Veteran has normal, goal oriented thought 
processes with good insight and judgment and fair impulse 
control, the Veteran does still suffer from the occasional 
outburst of anger and some communication difficulties.  The 
foregoing symptoms indicate a 50 percent disability rating and 
therefore the Board finds that a 50 percent disability rating is 
appropriate for the entire appeal period.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which suggests 
a 50 percent rating or higher, the Board notes that the Veteran 
at the time of the February 2010 VA examination was retired and 
had not worked in quite some time.  However, the Board notes the 
Veteran's statements at the November 2010 travel Board hearing 
that he had trouble working with people when he did work, 
although there is no other evidence that his inability to get 
along with others adversely affected his employment.  In regards 
to social relationships, during the period under consideration, 
it is noted that the Veteran has few social interactions, but the 
February 2010 VA examination indicates that the Veteran sees some 
of his friends at least once a month and has a relationship with 
4 of his 5 children as well as his mother and sisters.  In this 
regard, the Board finds that there is no evidence that the 
Veteran is unable to establish and maintain effective 
relationships, as required by the next higher rating.  

The Board notes that the overall symptomatology associated with 
the Veteran's PTSD does not more closely approximate the 
schedular criteria required for the next higher 70 percent 
disability rating.  The medical evidence does not show that the 
Veteran has experienced spatial disorientation, speech 
intermittently illogical, obscure, or irrelevant, near continuous 
panic, or shown neglect of personal appearance or hygiene due to 
his service-connected PTSD.  The Board acknowledges that the 
Veteran has passive suicidal and homicidal thoughts; however, as 
noted on the February 2010 VA examination, the Veteran does not 
currently have any specific plans, intents, or targets with 
respect to these thoughts.  While the Board acknowledges that the 
Veteran socializes very little, and has few close friends, he has 
not shown an inability to establish and maintain effective 
relationships as shown by his relationships with most of his 
children, his mother, and his sisters.  As such, the Board finds 
that the Veteran's symptomatology more closely approximates the 
schedular criteria for the 50 percent disability rating.

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's 
symptomatology most closely approximates a 100 percent 
evaluation.  In this regard, the Board notes that the Veteran's 
medical records do not contain evidence which supports a finding 
that he has gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent danger 
of hurting self or others, disorientation as to time or place, or 
memory loss for names of close relatives, own occupation, or own 
name.  The Board acknowledges, as noted above, that the Veteran 
has had the occasional passive suicidal and homicidal ideation, 
but there is no evidence that the Veteran consistently suffers 
from suicidal and homicidal ideation and therefore is not in 
persistent danger of hurting himself or others.  Indeed the 
February 2010 VA examination notes that the Veteran has fair 
impulse control with the ability to separate himself from 
situations that will make him angry and it has been over 15 years 
since the Veteran exhibited any type of physical violence.  
Accordingly, his overall symptomatology more closely approximates 
the schedular criteria for the 50 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF 
scores ranging from 55 to 65.  Specifically the Veteran was 
assigned a GAF score of 66 by the September 2005 VA examiner 
which indicates that the Veteran has some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
However the Board notes that the August 2005 VA mental health 
note as well as the February 2010 VA examiner assigned the 
Veteran a GAF score of 55 which indicates that the Veteran has 
some moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Upon review of the 
competent evidence, the Board finds that the GAF score of 55 is 
more consistent with the medical evidence of record that 
addresses the Veteran's actual symptoms and level of functioning.  
The Board notes that the medical evidence more typically exhibits 
moderate symptoms or moderate difficulty in social functioning as 
indicated by the various VA psychological examination notes.  
Accordingly, such characterization more closely approximates the 
schedular criteria associated with the herein assigned 50 percent 
evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran 
maintains some friendships and familial relationships.  The 
record also demonstrates that he is able to function 
independently, and has no delusions or cognitive impairment.  He 
does, however, exhibit a depressed mood, anxiety, and chronic 
sleep impairment due to nightmares and flashbacks, disturbances 
of mood and motivation, concentration problems and irritability 
and occasional passive suicidal and homicidal ideation.  Based on 
the foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for the 50 percent rating for 
the entire appeal period and entitlement to an increased rating 
on a schedular basis is therefore warranted.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to a higher disability rating.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent to 
provide evidence regarding symptomatology, he is not competent to 
provide an opinion regarding the severity of his symptomatology.  
Such evidence must come from a medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  

The evidence does show that symptomatology associated with the 
Veteran's PTSD more nearly approximates the schedular criteria 
associated with a higher rating for the entire appeal period.  
Therefore, a staged rating is unwarranted and the Board finds 
that a 50 percent rating for PTSD is appropriate for the entire 
appeal period.

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim for an increased initial 
evaluation for PTSD for the entire appeal period but, as 
discussed above, a preponderance of the evidence is against a 
higher rating than the one assigned herein.  Additionally, the 
Board has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tender Scar, Residuals of Gunshot Wound, Left Posterior Thigh

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2010).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008." Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in March 2005.

The Veteran's disability has been rated as 10 percent disabling 
under Diagnostic Code (DC) 7804.  

The Board notes initially, that there are various diagnostic 
codes that are applicable to scars not located on the head, face, 
or neck, and each diagnostic code should be evaluated to 
determine its applicability.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 through 7805.

Diagnostic Code 7801 directs that scars other than on the head, 
face, or neck that are deep or cause limited motion are evaluated 
as 10 percent disabling for areas exceeding 6 square inches, 20 
percent disabling for areas exceeding 12 square inches, 30 
percent disabling for areas exceeding 72 square inches, and 40 
percent disabling for areas exceeding 144 square inches.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, and 
(2) a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2010).

Diagnostic Code 7802 provides that scars other than head, face, 
or neck scars that are superficial and do not cause limited 
motion will be rated as 10 percent disabling for areas of 144 
square inches or greater.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined in 
accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2010).

Diagnostic Code 7803 notes that unstable superficial scars are 
evaluated as 10 percent disabling.  Note (1) following indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2010).

The next criteria that of Diagnostic Code 7804, provides that 
superficial scars that are painful on examination are rated as 10 
percent disabling.  Note (1) following states that a superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2) states that a 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation (See 38 
C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be 
rated on the limitation of function of the affected part.  38 
C.F.R. § 4.118 (2010).

As noted above, the Veteran is currently has a 10 percent 
disability rating under DC 7804 for tender scar, residuals of 
gunshot wound, left posterior thigh.  

At the November 2010 travel Board hearing, the Veteran testified 
that he is in constant pain in his low back and pelvic regions 
and that he believes that this pain is caused by shrapnel still 
in his body since having been shot while serving on active duty 
during the Vietnam War.  The Veteran's shrapnel wound involved 
his left gluteus maximus muscle.  The Veteran was treated with 
irrigation in the field and had limited duty for a month.  The 
wound never became infected and there were no associated bone, 
nerve, vascular or tendon injuries, the only residual is the 
scar.

The Veteran was afforded VA examinations in September 2005 and 
February 2010.  The September 2005 VA examination report notes 
initially that the Veteran claims that it is not his scar that is 
tender, but rather the pain he suffers is due to the shrapnel 
left in his body.  Upon examination the scar is noted to be 
located in the gluteal line across the posterior left thigh that 
measures 4.5 cm long x 1 cm wide.  The Veteran's skin was 
atrophic and shiny.  The scar is not adherent to the underlying 
tissue and is not painful or tender upon palpation.  Additionally 
it is noted that the scar is not unstable, elevated, or 
depressed.  There is no inflammation, edema, or keloid present.  
The scar exhibits normal color and pigmentation.  Additionally, 
there is no induration or inflexibility and there is no 
limitation of motion or function caused by the scar.  Finally, 
the examiner noted that the internal pain that the Veteran is 
complaining of is not associated with his service-connected scar; 
but rather, the Veteran's records indicated that the Veteran has 
previously suffered a right inguinal hernia and perineal pain 
with erection and was assessed by a urologist to have 
intermittent pelvic discomfort and testalgia.

In the February 2010 VA examination report, the examiner noted, 
initially, that the service treatment records indicate that the 
wound was fairly superficial.  Upon examination the examiner 
noted that no muscle had been injured, destroyed, or traversed 
and there was no intermuscular scarring.  The service-connected 
scar is located under the left gluteal fold and measures 1 x 0.25 
inches.  The scar is not adherent, painful, or tender to the 
touch.  The examiner notes that there are no separate entry and 
exit wounds and no nerve, bone or tendon damage.  X-rays taken of 
the pelvic region reveal that there is no radiopaque foreign 
body/shrapnel evident.  The examiner noted that the Veteran has 
no pain on examination in the area that the shrapnel wound 
occurred, no muscle damage, only scarring.  With regard to the 
internal pain of which the Veteran complains, according to the 
February 2010 VA examiner, the Veteran has been diagnosed with 
degenerative arthritis with radicular radiation of the pain to 
the pelvis and groin.  The examiner further notes that the 
Veteran's back and radicular abdomen pain was been evaluated 
numerous times by different doctors and the diagnosis has been 
spine arthritis with radicular symptoms.  Finally the examiner 
notes that there is no anatomical or neurological connection 
between the location of his shrapnel wound site and the pain that 
the Veteran currently experiences.

Based on the foregoing evidence, upon examination it is noted 
that the Veteran's scar is not tender to the touch or painful.  
The Veteran's scar is also not deep or unstable and does not 
cover an area  of 144 square inches or greater.  As such, the 
Board finds that the Veteran suffers from a superficial scar.  
The Board notes that under DC 7804 a 10 percent disability rating 
is warranted when there is a superficial, painful scar.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran's scar is 
currently rated as 10 percent disabling under DC 7804.  However, 
as noted by the RO in the December 2005 rating decision, the 
Veteran's current 10 percent disability rating has been in effect 
since October 12, 1977, which is over twenty years.  A disability 
which has been continuously rated at or above evaluation for 
twenty or more years for compensation purposes under laws 
administered by the Secretary shall not thereafter be rated at 
less than such evaluation, except upon a showing that such rating 
was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. 
§ 3.951(b).  In the instant case, it is clear that the Veteran's 
10 percent rating has been in effect for more than 20 years and, 
as there is no evidence that such disability rating was based on 
fraud, it is protected from reduction.

In consideration of the above evidence, the Board finds that the 
criteria has also not been met for a higher evaluation under the 
Diagnostic Codes 7801, 7802, 7803, and 7805 for the Veteran's 
residual scar.  In this regard, the scar is superficial, not 
deep, and not associated with soft tissue damage.  Similarly, 
there is no evidence that the scar has impacted the Veteran's 
functioning ability or limited his range of motion in any 
capacity.  Also, the scar does not approach the area size needed 
for a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, and 7805. 

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher evaluation 
than the currently assigned 10 percent disability rating for the 
Veteran's service-connected tender scar, residuals of gunshot 
wound, left posterior thigh, because the competent evidence fails 
to reveal any additional functional impairment associated with 
such disability to warrant consideration of alternate rating 
codes.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the assignment of a 
disability rating greater than the currently assigned 10 percent, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

However, the Board notes that there is no evidence of record that 
the Veteran's PTSD or his tender scar, residuals of gunshot 
wound, left posterior thigh warrants  ratings higher than 50 
percent and 10 percent, respectively, on an extraschedular basis.  
38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's 
employability due to his PTSD and tender scar, residuals of 
gunshot wound, left posterior thigh, have been contemplated in 
the above stated rating under Diagnostic Codes 9411 and 7804.  
The evidence also does not reflect that either the Veteran's PTSD 
or his tender scar, residuals of gunshot wound, left posterior 
thigh, have necessitated any frequent periods of hospitalization 
or caused marked interference with employment.  Indeed, the 
February 2010 examination report indicates that the Veteran is 
retired and has been for some time.  Additionally, while the 
Board notes that the Veteran is retired for health reasons, those 
health reasons are not related to his service-connected 
disabilities; therefore the competent medical evidence does not 
indicate that the Veteran's PTSD or his tender scar, residuals of 
gunshot wound, left posterior thigh, are causing marked 
interference with the Veteran's employment.  Thus, the record 
does not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not rendered 
impracticable in this case, the Board is not required to refer 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2010) for consideration of the assignment 
of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an increased initial evaluation of 50 percent, but 
not greater, for service-connected PTSD throughout the appeal is 
granted.

Entitlement to a rating in excess of 10 percent for tender scar, 
residuals of gunshot wound, left posterior thigh, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


